IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN FLAGLER,                                  : No. 144 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
FRANCIS TEMPLIN,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2020, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.